DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2021 has been entered.

Response to Amendment
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements.  Specifically, the limitation that recites “programmed working conditions” is interpreted to read on paragraph [0044] of the published specification that states:  “[s]uch programmed working conditions include, by way of illustrative and non-limiting example, the current working position (or, more generally, the area of the current working plane) along a predetermined working path and/or the current direction of the working path on the material and/or the translation direction of the axis of the assist gas flow” (emphasis added).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically, claim 13 recites a “means for leading the laser beam”.  A review of the specification provides additional details as to the structure of said means for leading the laser beam.  Page two of the originally-filed specification states that “a plurality of reflective mirrors 12a, 12b, and 12c [Fig. 1] adapted to 
Claim 13 also recites “optical means for collimating the laser beam”.  A review of the specification provides the corresponding structure of the recited claim to be the collimation optical system 120 from Fig. 6, which is described as “typically a collimation lens”.
Claim 13 also recites “optical means for focusing said collimated laser beam.”  A review of the specification provides the corresponding structure of the recited claim to be the optical focusing system 140 from Fig. 6, which is described as “typically a focusing lens”.
Claim 13 also recites “optical means for shaping the laser beam”.  The Examiner takes the position that the pending claim set provides sufficient details as to the structure of the claimed optical means for shaping the laser beam.
Claim 13 also recites “electronic processing and control means arranged to control the arrangement of said reflection areas”.  A review of the specification states that the “electronic processing and control means shown in the figure 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation that recites “automatically adjusting the position of the optical axis of propagation of the laser beam as a function of the detected current position and of the detected current translation direction of the axis of the assist gas flow” is unclear.  Specifically, it is unclear if this limitation is and/or the direction of the current translation of the axis of the assist gas flow” or a different element.  As the previously introduced limitation does not require both elements and the later limitation requires both elements, it is unclear if Applicant intends for both elements to be required.
Claims 6 and 13 recite substantially similar limitations and is rejected for substantially similar reasons as claim 1.
Claim limitation “electronic processing and control means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is completely devoid regarding to the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, and 13-14 are rejectedunder 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6407363 (hereinafter Dunsky) in view of U.S. Patent No. 5101091 (hereinafter Grub) and further in view of U.S. Patent Application Publication No. 20160136758 (hereinafter Kawasaki) and U.S. Patent Application Publication No. 20110108533 (hereinafter Boettcher).
Regarding claim 1, Dunsky discloses a focused laser beam (output beam 66, Fig. 2, Dunsky) having a predetermined transverse power distribution on at least one working plane of the metallic material (workpiece 40, Fig. 2, Dunsky), comprising the steps of:  providing a laser beam emitting source (laser 12, Fig. 2, Dunsky); leading the laser beam (laser output 38, Fig. 2, Dunsky) emitted by said emitting source (laser 12, Fig. 2, Dunksy) along a beam transport optical path Dunsky) to a working head (X stage 65, Fig. 2, Dunsky) arranged in proximity to said metallic material (workpiece 40, Fig. 2, Dunsky); collimating (lens component 46, Fig. 2, Dunsky) the laser beam (laser output 38, Fig. 2, Dunsky) along an optical axis of propagation incident on the metallic material (workpiece 40, Fig. 2, Dunsky); focusing (focusing lens 64, Fig. 2, Dunsky) said collimated laser beam (laser output 86, Fig. 2, Dunsky) in an area of a working plane of said metallic material (workpiece 40, Fig. 2, Dunsky); and conducting said focused laser beam (output beam 66, Fig. 2, Dunsky) along a working path (“stages 63 and 65 and supports positioning components 56, 58, and 60 to target and focus processing output beam 66 to a desired laser target position 68”, col. 5, ll. 63-65, Dunsky) on the metallic material (workpiece 40, Fig. 2, Dunsky) comprising:  a succession of working areas (Fig. 32, Dunsky), wherein the method comprises shaping the laser beam, wherein shaping the laser beam comprises:  reflecting said collimated beam (laser output 86, Fig. 2, Dunsky) by means of a deformable controlled surface reflecting element (deformable mirror mechanism 70, Figs. 2-3, Dunsky) having a reflecting surface (flexible sheet 56, col. 7, ll. 25-30 and Fig. 3, Dunsky) with a continuous curvature (circular shape, Fig. 3, Dunsky), and controlling (laser system controller 16, Fig. 2, Dunsky) the arrangement of said reflection area to establish a predetermined transverse power distribution of the beam (“un-actuated/actuated mirror preferably maintains its Dunsky) on at least one working plane of the metallic material (workpiece 40, Fig. 2, Dunsky) as a function of the area of the current working plane and/or the current direction of the working path (“stages 63 and 65 and supports positioning components 56, 58, and 60 to target and focus processing output beam 66 to a desired laser target position 68 ”, col. 5, ll. 63-65, Dunsky) on the metallic material (workpiece 40, Fig. 2, Dunsky) on the metallic material (workpiece 40, Fig. 2, Dunsky); controlling (laser system controller 16, Fig. 2, Dunsky) a reflective element (deformable mirror mechanism 70, Figs. 2-3, Dunsky) to establish said predetermined transverse power distribution (“un-actuated/actuated mirror preferably maintains its flatness specification under the thermal stress of reflecting a 3 watt or higher wattage beam” col. 10, ll. 1-3 and Figs. 13 and 16, Dunsky) of the beam (output beam 66, Fig. 2, Dunsky) in said area of the working plane on the metallic material (workpiece 40, Fig. 2, Dunsky); a predetermined working path (“stages 63 and 65 and supports positioning components 56,58, and 60 to target and focus processing output beam 66 to a desired laser target position 68”, col. 5, ll. 63-66, Dunsky) on the metallic material (workpiece 40, Fig. 2, Dunsky); detecting the current position and/or direction of the current translation of the laser (“laser system controller 16 preferably synchronizes the firing of laser 12 to the motion of Dunsky), and the automatic adjustment of the position of the optical axis of propagation of the laser beam (“laser system controller 16 preferably synchronizes the firing of laser 12 to the motion of stage 63 and 65 and fast positioner 60 in a manner well known to skilled practitioners”, col. 6, ll. 11-13, Dunsky).
However, Dunsky does not explicitly disclose a plurality of independently movable reflection areas; delivering a flow of assist gas towards said area of the working plane of the metallic material along an axis of the assist gas flow; translating the axis of the assist gas flow along a predetermined working path on the metallic material; detecting the current position and/or of the direction of the current translation of the axis of the assist gas flow; controlling the arrangement of said reflection areas; a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said flow; and automatically adjusting the position of the optical axis of propagation of the laser beam as a function of the detected current position and of the detected current translation direction of the axis of the assist gas flow by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions at predetermined positions along the working path.
Grub is directed toward effectuating a deformation or distortion of the cross-sectional geometry of the laser beam.  Grub teaches a plurality of independently movable reflection areas (a plurality of side by side mounted adjusting elements 17, col. 3, ll. 44-45, Grub).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dunsky to incorporate the teachings of Grub to provide a plurality of independently movable reflection areas.  One skilled in the art would have been motivated to combine the references because doing so would attained a beam which is focusable against the surface of the workpiece with a beam focal point which is deformable or distortable dependent upon the direction of the treatment in correlation with the thermal demands for an individually specifiable energy distribution.  See Grub, col. 2, ll. 15-22.
However, the cited prior art references do not explicitly teach delivering a flow of assist gas towards said area of the working plane of the metallic material along an axis of the assist gas flow; translating the axis of the assist gas flow along a predetermined working path on the metallic material; detecting the current position and/or of the direction of the current translation of the axis of the assist gas flow; controlling the arrangement of said reflection areas; a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of by changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions at predetermined positions along the working path.
Kawasaki is directed toward a laser processing machine for automobile manufactory applications.  Kawasaki teaches an axis of the assist gas flow (annotated Fig. 2, illustrates the axis of the assist gas, Kawasaki), and a predetermined neighborhood around the axis of the assist gas flow (Figs. 2 and 6, Kawasaki) and within a delivering area of said flow (Fig. 6, Kawasaki); relative translation of the axis of the assist gas flow along a predetermined working path (Examiner takes the position that as stage X 65, as disclosed by Dunsky, moves along a predetermined working path, the axis of the assist gas flow is also translated along a predetermined working path) on the metallic material, the detection of the current position of the axis of the assist gas flow (Examiner takes the position that as Dunksy already discloses a synchronization between the laser beam and it position relative to the workpiece, and as discussed above, the laser is collocated with the axis of the assist gas flow, the combination also detects the current position of the axis of the assist gas flow), and the automatic adjustment of Dunksy already discloses a synchronization between the laser beam and it position/translation relative to the workpiece, and as discussed above, the laser is collocated with the axis of the assist gas flow, the combination also detects the current translation of the axis of the assist gas flow).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dunsky, in view of Grub, to incorporate the teachings of Kawasaki to provide an axis of the assist gas flow, and a predetermined neighborhood around the axis of the assist gas flow and within a delivering area of said.  One skilled in the art would have been motivated to combine the references because doing so would effectively restrain the melt pool from moving (i.e., from gravity).  See Kawasaki, paragraph [0047].
However, the cited prior art references do not explicitly teach changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions at predetermined positions along the working path.
Boettcher is directed toward orienting a laser cutting beam in relation to a cutting gas for high-speed cutting or other applications (paragraph [0052]).  Boettcher teaches changing a mutual position (beam axis 2a of the laser cutting beam 2 has different spacing ‘e’ corresponding to different angles, paragraph [0060] and Figs. 4A-4C, reproduced below, Boettcher) between the optical axis of propagation of the laser beam (beam axis 2a of the laser cutting beam 2, paragraph [0060] and Figs. 4A-4C, Boettcher) and the axis of the assist gas flow (nozzle axis of the cutting gas nozzle 3, paragraph [0046] and Figs. 4A-4C, Boettcher) based on programmed working conditions at predetermined positions along the working path (“[t]he formula set out above for the eccentricity ‘e’ can be stored in the machine control system of the laser processing machine 1 in this instance so that the control device 16 can calculate the optimum eccentricity itself”, paragraph [0061], Boettcher).

    PNG
    media_image1.png
    546
    335
    media_image1.png
    Greyscale

Dunsky, in view of Grub, to incorporate the teachings of Boettcher to provide changing a mutual position between the optical axis of propagation of the laser beam and the axis of the assist gas flow based on programmed working conditions at predetermined positions along the working path.  One skilled in the art would have been motivated to combine the references because doing so would “produce edge and surface qualities that bear comparison with those in perpendicular laser beam cutting at the cut edges at both sides”.  See Boettcher, paragraph [0016].
Claim 13 recites substantially similar limitations as those recited in claim 1 with the exception that claim 13 is directed toward an apparatus instead of a method.  Claim 13 is rejected for substantially similar reasons as those discussed for claim 1.
Regarding claim 3, the cited prior art references teach all of the limitations of independent claim 1 which claim 3 depends upon, as stated above.  Additionally, the cited prior art references teach wherein controlling the arrangement of said reflection areas (a plurality of side by side mounted adjusting elements 17, col. 3,  ll. 44-45, Grub) of the controlled surface reflecting element (deformable mirror mechanism 70, Figs. 2-3, Dunsky) comprises controlling a combination of moves of said areas (the plurality of adjusting elements 17, as Grub, are capable of actuating in combination to recreate the oval deformation, as taught by Fig. 4 of Dunsky, reproduced below) with respect to a reflecting reference flat surface (center 83 of flexible sheet 56 firmly in position [flat], col. 7, ll. 11-15 and Fig. 4, Dunsky).

    PNG
    media_image2.png
    155
    249
    media_image2.png
    Greyscale

Regarding claim 4, the cited prior art references teach all of the limitations of claim 3 which claim 4 depends upon, as stated above.  Additionally, the combined prior art references teach wherein controlling a combination of moves of said reflection areas (a plurality of adjusting elements 17, col. 3, ll. 44- 45, Grub) the controlled surface reflecting element (deformable mirror mechanism 70, Figs. 2-3, Dunsky) comprises controlling the translation movement of said areas along the optical axis of the reflecting element and/or the rotation (flexible sheet has two degrees of freedom of angular rotation, col. 9, ll.10-12, Dunsky) of said areas to obtain an inclination with respect to the optical axis of the reflecting element (deformable mirror mechanism 70, Fig. 4, Dunsky).
Regarding claim 6, the cited prior art references teach all of the limitations of claim 1, as stated above, which claim 6 depends upon.  Additionally, the cited Dunsky, the axis of the gas flow would also be translated along the predetermined working path) of the assist gas flow (Figs. 2 and 6, Kawasaki) along a predetermined working path (“stages 63 and 65 and supports positioning components 56, 58, and 60 to target and focus processing output beam 66 to a desired laser target position 68”, col. 5, ll. 63-66, Dunsky) on the metallic material (workpiece 40, Fig. 2, Dunsky), the detection of the current position (“laser system controller 16 preferably synchronizes the firing of laser 12 to the motion of stage 63 and 65 and fast positioner 60 in a manner well known to skilled practitioners”, col. 6, ll. 11-13, Dunsky), and the automatic control of the transverse power distribution (“un-actuated/actuated mirror preferably maintains its flatness specification under the thermal stress of reflecting a 3 watt or higher wattage beam” col. 10, ll. 1-3 and Figs. 13 and 16, Dunsky) of the laser beam (output beam 66, Fig. 2, Dunsky) as a function of the detected current direction of translation of the axis (Examiner takes the position that as the laser is synchronized with its position relative to the workpiece, as taught by Dunsky, the current direction of translation of the axis of the assist gas flow is detected) of the assist gas flow (Figs. 2 and 6, Kawasaki).
Dunsky) as a function of the detected current position and the detected current direction of translation of the axis (Examiner takes the position that as the laser is synchronized with its position relative to the workpiece, as taught by Dunsky, the current position and direction of translation of the axis of the assist gas flow is detected) of the assist gas flow (Figs. 2 and 6, Kawasaki) is performed by reference to a predetermined adjustment pattern or program (“laser system controller 16 may... control subsystems to control and/or provide power to any or all of these laser components and that such subsystems may be remotely located with respect to laser system controller 16”, col. 6, ll. 20-23, and Fig. 32, reproduced below for convenience, Dunsky).

    PNG
    media_image3.png
    135
    204
    media_image3.png
    Greyscale

Regarding claim 8, the cited prior art references teach all of the limitations of claim 6, as stated above, which claim 8 depends upon.  Additionally, the cited Dunsky) of the laser beam (output beam 66, Fig. 2, Dunsky) as a function of the detected current position and detected current direction of translation of the axis (Examiner takes the position that as the laser is synchronized with its position relative to the workpiece, as taught by Dunsky, the current position and direction of translation of the axis of the assist gas flow is detected) of the assist gas flow (Figs. 2 and 6, Kawasaki) is performed by reference to a predetermined adjustment pattern or program (“laser system controller 16 may... control subsystems to control and/or provide power to any or all of these laser components and that such subsystems may be remotely located with respect to laser system controller 16.” col. 6, ll. 20-23, and Fig. 32, Dunsky).
Regarding claim 14, the cited prior art references teach all of the limitations of independent claim 1.  Additionally, Dunsky discloses a computer program (software common to laser system controllers 16, col. 10, ll. 32-33, Dunsky) comprising one or more code modules (laser system controller 16 may include independent control subsystems to control and provide power to all of the laser components, col. 6, ll.20-23, Dunsky) for performing a method of shaping a laser beam (laser output 38, Fig. 2, Dunsky) in a machine for laser processing (laser Dunsky) of a metallic material (workpiece 40, Fig. 2, Dunsky), when the program is executed by electronic processing and control means (laser system controller 16, Fig. 2, Dunsky) of said machine (laser system 10, Fig. 2, Dunsky).

Claims 9 and 10 are rejected under 35 U.S .C. 103 as being unpatentable over Dunsky in view of Grub, Kawasaki , Boettcher and further in view of U.S. Patent No. 6706998 (hereinafter Cutler).
Regarding claim 9, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 9 depends upon.  Additionally, the cited prior art references teach the laser beam (output beam 66, Fig. 2, Dunsky), axis of the assist gas flow (Figs. 2 and 6, Kawasaki), and the working path (“stages 63 and 65 and supports positioning components 56, 58, and 60 to target and focus processing output beam 66 to a desired laser target position 68”, col. 5,  ll. 63-66, Dunsky) during a cutting operation of the metallic material (workpiece 40, Fig. 2, Dunsky).
However, the combined prior art references do not explicitly teach wherein the position of the optical axis of propagation of the laser beam is adjusted so as to be alternately in a front area and in a rear area with respect to the current position of the assist gas flow. 
Cutler) so as to be alternately in a front area (14c, Fig. 2, Cutler) and in a rear area (14g, Fig. 2, Cutler) with respect to the current position of the axis of the assist gas flow.

    PNG
    media_image4.png
    155
    274
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dunsky to incorporate the teachings of Cutler to position of the optical axis of propagation of the laser beam is adjusted so as to be alternately in a front area and in a rear area with respect to the current position of the assist gas flow.  One skilled in the art would have been motivated to combine the references because doing so would rapidly create geometric features having dimensions greater than the focused laser spot and improves the quality of work pieces in laser machining operations.  See Cutler, col. 2, ll. 27-33.
Regarding claim 10, the cited prior art references teach all of the limitations of claim 1, as discussed above, which claim 10 depends upon.  Additionally, the Dunsky), the axis of the assist gas flow (Figs. 2 and 6, Kawasaki), and the metallic material (workpiece 40, Fig. 2, Dunsky). 
However, the combined prior art references do not explicitly teach the optical axis of propagation of the laser beam is adjusted so as to follow a circular path around the current position of the axis of the assist gas flow. 
Cutler is directed toward laser machining.  Cutler teaches the optical axis of propagation of the laser beam is adjusted so as to follow a circular path (“beam 46 moves along a circular path at the periphery”, col. 9, ll. 9-10 and Fig. 4, Cutler) around the current position of the axis of the assist gas flow (Dunsky, as modified by Kawasaki, is capable of placing the axis of the assist gas flow in the center of the beam out, as shown in Fig. 4 of Cutler).

    PNG
    media_image4.png
    155
    274
    media_image4.png
    Greyscale

It w ould have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dunsky to incorporate the teachings of Cutler to allows the optical axis of propagation of the laser beam can be adjusted so as to follow a circular path around Cutler, col. 2, ll. 27-33.

Claim 11 is rejected under 35 U.S .C. 103 as being unpatentable over Dunsky in view of Grub, Kawasaki, Boettcher, and further in view of U.S. Patent No. 6756563 (hereinafter Gross).
Regarding claim 11, the cited prior art references teach all of the limitations of independent claim 1, as discussed above, which claim 11 depends upon. Additionally, the cited prior art references teach providing a deformable controlled surface reflecting element (deformable mirror mechanism 70, Figs. 2-3, Dunsky) having a reflecting surface (flexible sheet 56, Fig. 3, Dunsky) with a continuous curvature (circular shape, Fig. 3, Dunsky) including a plurality of independently movable reflection areas (a plurality of adjusting elements 17, col. 3, ll. 44-45, Grub) by means of a corresponding plurality of movement modules (piezoelectrictype (PZT) actuator, Dunsky).

Gross is directed toward a pulsed laser apparatus.  Gross teaches a plurality of independently movable reflection areas (independently tiltable reflector elements 154, Fig. 2, reproduced below for convenience, Gross) which include a central area (the inner elements of the array as shown in Fig. 2, Gross) and a plurality of ranks of circular crown sectors concentric to said central area (independently tiltable reflector elements of the array that surround the inner elements of the array as shown in Fig.2, Gross).

    PNG
    media_image5.png
    122
    148
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dunsky, in view of Grub, to incorporate the teachings of Gross to provide a plurality of independently movable reflection areas which include a central area and a plurality of ranks of circular crown sectors concentric to said central area. One skilled in the art would have been motivated to combine the references i.e., metal and a dielectric substrate).  See Gross, col. 8, ll. 30-55.

Claim 12 is rejected under 35 U.S .C. 103 as being unpatentable over Dunsky in view of Grub, Kawasaki, Boettcher, and further in view of Gross and U.S. Patent No. 8619357 (hereinafter Gaudiosi).
Regarding claim 12, the cited prior art references teach all of the limitations of claim 11, as discussed above, which claim 12 depends upon.  Additionally, the cited prior art references teach wherein said ranks of concentric circular crown sectors (incorporating the 6x6 array of independently tiltable reflector elements, as taught by Gross, into the circular shape, as taught by Dunsky).  Furthermore, the Examiner takes the position that it would simply be a matter of common sense to a person of ordinary skill in the art to further modify the combination of the prior art references to increase the number of the array of independently tiltable reflector elements to satisfy some purpose.  Therefore, the combine prior art references also teach ranks of concentric circular crown sectors are in number of 6, the circular crown sectors are in number of 8 for each rank. 
However, the combined prior art references do not explicitly teach the height of the height of the circular crown sectors is increasing from the first to the third 
Gaudiosi is directed toward an apparatus for spectral phase control for a laser system.  Gaudiosi teaches the height of the height of the circular crown sectors is increasing from the first to the third rank and from the fourth to the sixth rank in the radial direction towards the outside of the reflecting element (Fig. 6, Gaudiosi).
In regards to the limitation that recites “the height of the circular crown sectors of the fourth rank being intermediate between the height of the circular crown sectors of the first and second rank”.  Gaudiosi teaches that:
“By adjusting the height differential di associated with each optical phase adjusting spatial region, other embodiments of the optical phase mask 600 may perform higher order dispersion compensation such as fifth order, sixth order, seventh order, and higher.  An arbitrary combination of multiple orders of dispersion compensation may be provided, for example, to compensate for nonlinearities.” (Emphasis added).  See col. 12, ll. 43-50.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Dunsky to incorporate the teachings of Gaudiosi to provide the height of the height of the circular crown sectors is increasing from the first to the third rank and from the fourth to the sixth rank in the radial direction towards the outside of the Gaudiosi, col. 8, l. 64 - col. 9, l. 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C GIBSON whose telephone number is (571)270-7896.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WCG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761